Citation Nr: 0837793	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-28 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from January 1988 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2004 rating 
decision, by the Seattle, Washington, Regional Office (RO), 
which denied the claim of entitlement to a total disability 
rating for compensation based on individual unemployability 
(TDIU).  The veteran perfected a timely appeal to that 
decision.  In February 2006, the RO confirmed its denial of 
the claim for a TDIU.  Thereafter, jurisdiction over the 
veteran's claims folder was transferred to the VA Regional 
Office in Houston, Texas.  

The Board notes that, in his substantive appeal (VA Form 9), 
received in September 2005, the veteran requested a personal 
hearing at the RO before a Veterans Law Judge (Travel Board).  
In July 2008, he was notified that a hearing was scheduled 
for August 14, 2008; however, the veteran failed to report to 
the scheduled hearing.  As the record does not contain 
further indication that the veteran or his representative has 
requested that the hearing be rescheduled, the Board deems 
the veteran's request for a hearing to be withdrawn.  38 
C.F.R. § 20.704.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran contends that his service-connected right hand 
disorder renders him unable to obtain or retain substantially 
gainful employment.  The record reflects that the veteran's 
only service-connected disability is loss of use, right 
(dominant) hand, due to median nerve incomplete paralysis, 
with weakness, rated as 70 percent disabling.  Therefore, the 
veteran meets the minimum requirements for eligibility for an 
award of TDIU.  38 C.F.R. § 4.16 (2007).  However, the 
evidence as currently constituted in the record does not 
indicate whether the veteran is, in fact, unable to secure or 
maintain substantially gainful employment.  

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2007).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.  

On the occasion of a VA examination in December 2005, the 
veteran indicated that he currently had no sensation below 
the wrist of the right hand; he was not able to go hunting, 
right his motorcycle or drive four wheelers.  He has not 
received any treatment since 1989.  There was functional 
impairment of no grip, no feeling and no use of the right 
hand.  He was not working at the time of the examination.  
Following evaluation of the right hand, the diagnosis was 
changed to median nerve complete paralysis with weakness and 
loss of use of the right hand, due to abnormal function and 
sensory function.  While the examiner reported functional 
impairment caused by the right hand disorder, he did not 
provide any opinion as to the impact of the veteran's right 
hand disorder on employment.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a TDIU claim, the duty 
to assist requires that VA obtain an examination which 
includes an opinion on what effect the veteran's service-
connected disability has on his ability to work.  38 C.F.R. 
§ 5107(a) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.10, 4.16(a) 
(2007); see also Colayong v. West, 12 Vet. App. 524, 540 
(1999).  Given the absence of relevant clinical information, 
the Board finds that the current medical evidence of record 
is inadequate and that further development is necessary.  

Moreover, the record indicates that the veteran entered 
vocational rehabilitation in June 2004.  In a correspondence 
with his vocational rehabilitation counselor, dated August 8, 
2007, the veteran indicated that he was working during the 
hours of 7 AM to 5 PM Mondays through Fridays.  Several 
requests were made obtain his vocational rehabilitation 
folder; however, no such records appear to be part of the 
evidence assembled for the Board's review.  Consequently, 
there is no up to date information regarding the veteran's 
current employment status.  In circumstances such as these, 
the Board will not speculate as to what relevant findings are 
contained in evidence not of record, particularly VA records.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records which are in existence are constructively of record 
and the failure of the RO or the Board to consider any such 
pertinent records might constitute clear and unmistakable 
error, even though such evidence was not actually in the 
record assembled for appellate review).  Therefore, a remand 
is required in order to associate these records with the 
claims folder.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the Board 
must, regrettably, once again REMAND this case to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., for 
the following actions: 

1.  The RO should contact the veteran and 
request that he provides up-to-date 
information concerning his employment 
history.  Specifically, the veteran 
should submit any other evidence, such as 
employment records or statements from 
employers and physicians, supporting his 
contention that he is unemployable due to 
his service-connected right hand 
disorder.  

2.  The veteran's VA vocational 
rehabilitation file should be obtained 
and associated with the claims folder.  

3.  The RO must afford the veteran a VA 
examination to determine the impact of 
his service-connected right hand disorder 
on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Based on the review 
of the claims file, the examiner must 
provide an opinion as to the effects of 
the veteran's service-connected 
disabilities on his ability to obtain and 
maintain gainful employment.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order. No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




